Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s amendments to the independent claims filed 17 June 2020 are sufficient to overcome the 101 rejections. The independent claims have been amended to include the limitations, “train a machine learning algorithm to learn weights for member profiles.” The weights are used to aggregate skills identified in the modified user profiles to generate the skills vector for the hypothetical member for the first job opening; generate a first proximity score for the first member, the first proximity score indicating a vector distance between the skills vector of the first member and the skills vector of the hypothetical member for the first job opening; generate a plurality of hypothetical skills vectors for the first member by combining the skills vector for the first member and the course vectors for each of the plurality of courses; calculate a second proximity score of each of the plurality of courses, the second proximity score indicating a vector distance between the hypothetical skills vector of the first member for the corresponding course and the skills vector of the hypothetical member for the first job opening.  
The claim limitations in combination include additional elements that integrates the abstract idea into a practical application of selecting an optimal combination of courses selected from the plurality of courses, based on minimizing time while simultaneously maximizing the difference between the second proximity score for each course in the plurality of courses and the first proximity score for the first member. Thereby providing an improvement in computer functionality of 
Examiner withdraws the 35 USC 112 1st paragraph rejection raised in the Advisory Action mailed 24 July 2020 in view of the Appellant’s remarks in the Appeal brief filed 14 October 2020. Examiner is persuaded by the Appellant’s assertions that:
“The operation of the machine learning algorithm is what trains the model, and the details of that training depend on which machine learning algorithm is chosen. If a neural network is chosen, for example, the model is trained using the neural network approach, while if a logistic regression algorithm is chosen, the model is trained using a logistic regression approach. Since the claimed operation is intended to broadly apply to any type of machine learning algorithm, and these machine learning algorithms are known in the art, there is simply no need to provide additional disclosure on this subject. It is not how the machine learning algorithm is used to train the model that is important, but rather the fact that the machine learning algorithm is used to train the model at all and that the output of this training (the weights) is actually used later in the aggregating operations, which then itself ultimately results in certain input being passed to a second machine learned model, that is important.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
An updated search produced the following prior art references not relied upon but considered pertinent to applicant's disclosure:
Cobb et al: US 8655794 B1 which discloses systems and methods for assessing the skill level of candidates which compares candidates to a “benchmark candidate.” Cobb also discloses delivering targeted training.
Z. Hu, R. Moh'd and A. Shboul, "The Application of Ant Colony Optimization Technique (ACOT) for Employees Selection and Training," 2009 First International Workshop on Database Technology and Applications, Wuhan, China, 2009, pp. 497-502, doi: 10.1109/DBTA.2009.172 : discloses model for selecting training suitable courses under limited time constraints.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629